DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/02/2020 has been entered.  Claims 9-14 have been added.  Claims 1-14 remain pending in the application.  Applicant’s amendment to the Claims and Specification have overcome each and every objection and 112b rejection set forth in the non-Final Office Action previously mailed on 8/04/2020.

Claim Objections
Claim 14 is objected to because of the following informalities:  "wherein second sipes are provided" should read "wherein the second sipes are provided".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "reduces from an outer side toward the inner side of the first land portion" in line 8.  It is unclear how the other angle portions of the second sipes can reduce towards the inner side of the first land portion as the second sipes are provided within the second land portion.  Claim 9 should be corrected to "reduces from an outer side toward the inner side of the second land portion".  For examination purposes, claim 9 will be interpreted as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto (US 2016/0152090 A1), in view of Kanamaru (JP2003063212A; of record).
Regarding claim 1, Takemoto teaches a tire comprising: three or more circumferential direction main grooves that are provided in a tread and extend in a tire circumferential direction (shoulder main grooves 3A, 3B and crown main groove 4 in Figure 1, paragraph 0064); 
a first land portion that is provided in the tread and is partitioned by the circumferential direction main grooves (middle land zone 7B); 
a second land portion that is provided in the tread and is partitioned by the circumferential direction main grooves (middle land zone 7A); 
first sipes (10B in Figures 3 and 6), a plurality of which are provided in the first land portion (7B), that have a bend portion (as shown in Figure 6) protruding in the tire circumferential direction, and whose two ends communicate respectively with the circumferential direction main grooves (3B, 4) that partition the first land portion; and
second sipes (10A in Figures 3 and 4) that are provided in the second land portion (7A) on a virtual extension of the first sipes (as shown in Figures 1 and 3), and whose two ends communicate respectively with the circumferential direction main grooves (3A, 4) that partition the second land portion; wherein 
angle portions (portions 15, 25 in Figure 6) on an acute angle side relative to the tire circumferential direction of the first land portion facing the first sipes are chamfered (slope part 20 and tapered part 21 in Figure 5b; paragraph 0080, tapered part gradually decreases toward the radially inside of the tire; paragraph 0099-0102); and 
both portion 15 and 20 are wider at the outer side of land portion 7B and taper to nothing prior to the bend portion; paragraphs 0102, portion 20 is triangular in shape).
Takemoto teaches all the elements of claim 1 as discussed above but does not teach first terminal grooves that are provided in the first land portion between first sipes that are mutually adjacent in the tire circumferential direction, that are positioned on an outer side in a tire width direction of the first land portion and communicate with one of the circumferential direction main grooves that partitions the first land portion, and that extend towards a center side in the width direction of the first land portion and terminate at a 3position further to the outer side in the tire width direction than a position in the tire width direction of a distal end of the bend portion. 
However, Takemoto teaches third sipes (10C in Figures 3 and 6) having chamfered ends (portion 15) which terminate in the land portion and are provided between mutually the first sipes (10B) as alternates to the terminal grooves described above.  The third sipes cooperate with the first sipes to optimize the lateral rigidity of the land portion while balancing steering stability and ride comfort (paragraph 0106).  It is submitted providing lateral lug grooves alternating between sipes is well known and conventional in the art to improve drainage of a land portion while balancing rigidity.  For example, Takemoto lateral lug grooves (11 in Figure 7) which terminate within the land portion (8A) and alternating with sipes (12) in the 
Alternatively, Kanamaru teaches a tire (Figure 1) comprising a first and second land portion (18, 20) partitioned by three or more circumferential main grooves (14, 14, 16, 16); first sipes having a bend portion (26 in land portion 18) whose two ends open to main grooves (14, 14); and second sipes (26 in land portion 20) whose two ends open to main grooves (14, 16) that partition the second land portion (as shown in Figure 4; the ends open to main grooves 4, 5).  Kanamaru further teaches terminal grooves (28) are provided in the second land portion (20) between the second sipes (26) alternating in the circumferential direction (Paragraphs 0083-0084 of translation) so as to improve the wet performance (e.g. drainage) of the land portion (Paragraph 0102) while maintaining rigidity (Paragraphs 0106-0107).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the third terminal sipes of Takemoto  with the terminal grooves of Kanamaru to predictable improve the wet performance while maintaining rigidity of the land portion, as taught by Kanamaru.
While Takemoto, as modified by Kanamaru, does not teach the terminal grooves terminate at a position closer to the outside of the land portion than the bend portion (12c) of the first sipes, it is submitted that one or ordinary skill would have found it obvious to optimize the length of terminal groove to maintain rigidity of the land groove (Paragraphs 0106-0107 of Kanamaru).  Furthermore, Kanamaru discloses a longer length, albeit of a terminal sipe, lowers 
Regarding claim 2, Takemoto, as modified by Kanamaru, further teaches second terminal grooves (28 in Figure 1 of Kanamaru) that are provided in the second land portion (20) between second sipes (26) that are mutually adjacent in the tire circumferential direction, that communicate with another of the circumferential direction main grooves (16) that partitions the second land portion (as shown in Figure 1), and that extend towards a center side in the width direction of the second land portion and terminate within the second land portion (as shown in Figure 1).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the second land portion of Takemoto with the terminal grooves of Kanamaru for the same reasons as discussed in claim 1.
Regarding claims 3, 5 and 8, Takemoto, as modified by Kanamaru, does not explicitly teach the position of the bend portion of the first sipe (10B in Figures 3 and 6) within the land portion (7B).  However, while patent drawing are not necessarily to scale, Figure 6 of Takemoto seems to show an embodiment where the bend portion is arranged at a position less than a quarter width of the land portion from the center of the land portion .  Therefore, it would have been obvious to one of skill in the art the distal end of the bend portions is within a range of 10 to 25% of a width of the first land portion on the outer side in the width direction of the first land portion from a center in the width direction of the first land portion.  Alternatively, absent a showing of unexpected results, one of ordinary skill in the art would have found it obvious to 
Regarding claims 4, 6 and 8, Takemoto, as modified by Kanamaru, does not explicitly teach the positions of the two end portions (portions 15, 25 in Figure 6 of Takemoto) of the first sipe (12).  However, while patent drawing are not necessarily to scale, Figure 6 of Takemoto seems to show an embodiment where the two end portions are offset from each other in the tire circumferential direction.  Therefore, it would have been obvious for one of ordinary skill in the art the two end portions of the first sipes are mutually different from each other in the tire circumferential direction, and a distance in the tire circumferential direction between the two end portions is within a range of 5 to 25% of a width of the first land portion.  Alternatively, absent a showing of unexpected results, one of ordinary skill in the art would have found it obvious to optimize the position of the two end portions to within the claimed range to improve the rigidity of the land portion crown blocks (7B).
Regarding claim 9, Takemoto, as modified by Kanamaru, further teaches the second land portion (7A in Figures 1 and 3 of Takemoto) is partitioned by the second sipes (10A) into a plurality of blocks that extend in a row in the tire circumferential direction (as shown in Figures 1 and 3 of Takemoto); 
in the plurality of blocks, other angle portions are provided on an acute angle side facing the second sipes (portions 14 in Figure 4 of Takemoto), the other angle portions are provided on a side of the second land portion opposite from a tire equatorial plane (C in Figure 3 of Takemoto); and 
 tapered part gradually decreases toward the radially inside of the tire), and an amount of chamfering of the other angle portions gradually reduces from an outer side toward the inner side of the [*second] land portion in the tire width direction, so that the amount of chamfering is reduced to 0 before reaching a center in the width direction of the second land portion (as shown in Figure 4; portion 14 is wider at the outer side of land portion 7A and taper to nothing prior to the land portion midpoint).
Regarding claim 12, Takemoto, as modified by Kanamaru, further teaches the amount of chamfering of the angle portions on a side opposite from a tire equatorial plane (15 is the side opposite the tire equatorial plane; 25 in Figure 6 is the tire equatorial plane side in Figures 3 and 6 of Takemoto) is greater than the amount of chamfering of the angle portions on the tire equatorial plane side (as shown in Figure 6, paragraph 0103 of Takemoto; portion 25 has a dimension in the tire axial direction which is smaller than the portion 15).
Regarding claim 13, Takemoto, as modified by Kanamaru, further teaches the first sipes include rectilinear portions, and an angle of the rectilinear portions relative to the tire width direction is within a range of 20 to 30° (θ3 in Table 1 discloses 20°; paragraph 0096 of Takemoto; narrow portion 12 of 10B is less than narrow portion 12 of 10A).
Regarding claim 14, Takemoto, as modified by Kanamaru, further teaches The tire according to claim 1, wherein [*the] second sipes (10A in Figure 3 of Takemoto) are provided in the second land portion (7A) on a virtual line extending from the first sipes (as shown Figure 3), and both ends of the second sipes communicate respectively with the circumferential direction main grooves (3A, 4) that partition the second land portion.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 10 would be allowable for requiring:
“…shoulder land portions respectively provided on both sides of the outermost circumferential direction main grooves; and 
notches that are substantially triangular in a tread plan view, the notches being provided on a virtual extension of the second sipes in an end portion on the circumferential direction main groove side of one of the shoulder land portions.”
While providing a tire tread with shoulder land portions with lug grooves or sipes is well known and conventional in the art, the prior art neither teaches nor suggests providing shoulder land portions comprising triangularly-shaped notches on a virtual extension from sipes on an inner adjacent land portion.
As discussed above, the closest prior art, Takemoto, discloses  a tire comprising: three or more circumferential direction main grooves that are provided in a tread and extend in a tire circumferential direction (3A, 3B and 4 in Figure 1, paragraph 0064); a first and second land portion partitioned by the circumferential direction main grooves (middle land zone 7A, 7B); first sipes (10B in Figures 3 and 6) provided in the first land portion (7B), that have a bend portion (as shown in Figure 6) protruding in the tire circumferential direction, and whose two 
However, Takemoto fails to teach or suggests triangularly-shaped notches on a virtual extension from the second sipes (10A) on one of the shoulder land portions adjacent to the second land portion (7A).  While Takemoto discloses the shoulder land portion (8A) comprises a chamfered sipe (12) extending from a virtual line from the second sipe to prevent aquaplaning (paragraph 0119), Takemoto provides no motivation or suggestion to substitute the chamfered sipes for triangularly-shaped notches.  As shown in Figures 1 and 3 of the current application, providing the notches substantially triangular in a tread plan view in one of the shoulder land portions allows the notches to be virtual extensions from the second sipes of the second portions and concurrent from second lateral grooves of the second land portion.  Claim 11 would be allowable for dependency on claim 10.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
“…and wherein an amount of chamfering of the angle portions on the acute angle side gradually reduces from an outer side toward the inner side of the first land portion in the tire width direction, so that the amount of chamfering is reduced to 0 before reaching the bend portion.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        2/05/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748